APPENDIX E Code of Ethics Amended: October 2013 General The Code of Ethics is predicated on the principle that RHJ owes a fiduciary duty to its clients. Accordingly, RHJ s Employees must avoid activities, interests and relationships that run contrary (or appear to run contrary) to the best interests of clients. At all times, RHJ must: Place client interests ahead of RHJ s  As a fiduciary, RHJ must serve in its client s best interests. In other words, RHJ Employees may not benefit at the expense of advisory clients. This concept is particularly relevant when Employees are making personal investments in securities traded by advisory clients. Engage in personal investing that is in full compliance with RHJ s Code of Ethics  Employees must review and abide by RHJ s Personal Securities Transaction and Insider Trading Pol icies. Avoid taking advantage of your position  Employees must not accept investment opportunities, gifts or other gratuities from individuals seeking to conduct business with RHJ, or on behalf of an advisory client. Maintain full compliance with the Federal Securities Laws 1  Employees must abide by the standards set forth in Rule 204A-1 under the Advisers Act. Any questions with respect to RHJ s Code of Ethics should be directed to Janine Marquez RHJs Chief Compliance Officer (CCO) and/or President, Thao Buuhoan. As discussed in greater detail below, Employees must promptly report any violations of the Code of Ethics to the CCO. All reported Code of Ethics violations will be treated as being made on an anonymous basis. Guiding Principles & Standards of Conduct All Employees of RHJ, and consultants closely associated with the Company, will act with competence, dignity and integrity, in an ethical manner, when dealing with clients, the public, prospects, third-party service providers and fellow Employees. The following set of principles frame the professional and ethical conduct that RHJ expects from its Employees and consultants: Act with integrity, competence, diligence, respect, and in an ethical manner with the public, clients, prospective clients, Employees, and colleagues in the investment profession; Place the interests of clients, and the interests of RHJ above ones own personal inte rests; Adhere to the fundamental standard that you should not take inappropriate advantage of your position; Avoid any actual or potential conflict of interest; Conduct all personal securities transactions in a manner consistent with this policy; Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; 1 Federal securities laws means the Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the Investment Company Act of 1940, the Investment Advisers Act of 1940, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Commission under any of these statutes, the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the Commission or the Department of the Treasury. Practice and encourage others to practice in a professional and ethical manner that will reflect favorably on you and the profession; Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals. Comply with applicable provisions of the federal securities laws. 2 1. Personal Security Transaction Policy Employees may not purchase or sell any security in which the Employee has or may acquire beneficial ownership (as defined further below) unless the transaction occurs in an exempted security or the Employee has fully complied with the requirements of this Personal Security Transaction Policy, as set forth below. The term  Access Person  means: An access person is a supervised person who has access to nonpublic information regarding any clients purchase or sale of securities, and who is involved in making securities recommendations to clients or has access to such recommendations that are nonpublic. All Rice Hall James Employees are considered Access Persons. T he term security includes any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or purchase any of the foregoing. A security would include, but not be limited to: 1. Common stock 2. Preferred stock 3. Closed-end mutual funds 4. Exchange Traded Funds (ETFs) 5. Corporate bonds 6. Municipal bonds 7. Options on stocks The term exempted security includes: Direct obligations of the Government of the United States; Bankers acceptances, bank certificates of deposit, commercial paper and high quali ty short-term debt instruments, including repurchase agreements; Shares issued by money market funds; Shares issued by open-end funds (excluding ETFs), other than reportable funds 3 ; and 2 Federal securities laws means the Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the Investment Company Act of 1940, the Investment Advisers Act of 1940, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Commission under any of these statutes, the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the Commission or the Department of the Treasury. A Reportable Fund means (a) any fund for which RHJ serves as the investment adviser as defined in section 2(a)(20) of the Investmen t Company Act of 1940 ( i.e. , in most cases RHJ would need to be approved by the fund's board of directors before you can serve); or (b) any fund whose investment adviser or principal underwriter controls RHJ, is controlled by RHJ, or is under common control with RHJ. Transaction in RHJ managed funds must be disclosed, but not pre-cleared. Commodities, futures and options traded on a commodities exchange, including currency futures that are not securities. Pre-Clearance Procedures RHJ s Employees must obtain written clearance for all personal securities transactions before placing each transaction, with the exception of the following transactions: 1. A purchase or sale of an Exchange Traded Fund (ETFs); 2. A purchase or sale of any closed-end mutual fund; 3. A purchase or sale of 50 bonds or less per day of any corporate bond or municipal bond (excluding new offerings); 4. A purchase or sale of any exempted security; and 5. Shares issued by unit investment trusts that are invested exclusively in one or more open-end funds. RHJ reserves the right to disapprove any proposed transaction that may have the appearance of improper conduct. Generally, Employees shall complete RHJ s Pre -Clearance Form on Compliance11s Personal Trading Platform. All pre-clearance requests must be submitted to RHJ s CCO or someone so designated by the CCO. Currently, Tom McDowell, Tim Todaro or Gary Rice may also approve personal securities transactions. Once pre-clearance is granted to an Employee, such Employee may only transact in that security for the remainder of the day. If the Employee wishes to transact in that security on the following or any other day, they must again obtain pre-clearance. Unless otherwise noted, no pre-clearance is required for the exempted transactions noted below. Black Out Periods No employee shall buy or sell any security within seven (7) calendar days before or after a trade in the same security for any client portfolio, including the affiliated mutual fund portfolios. The CCO will review executed client trades upon an employee requesting pre-clearance to ensure that no trades have taken place within the last 7 days and will inquire with the portfolio managers to determine if any client trades may be placed in the next 7 days. Holding Period All employees are required to hold securities, including options and futures, for a minimum of 30 days, to avoid short-term trading practices. Reportable Securities The term Reportable securities include all securities other than exempted securities. Any fund in which RHJ serves as the investment adviser or sub-adviser must be reported. RHJ requires Employees to provide periodic reports (See Reporting section below) regarding transactions and holdings in any security , except exempted securities. Beneficial Ownership Employees are considered to have beneficial ownership of securities if they have or share a direct or indirect pecuniary interest in the securities. Employees have a pecuniary interest in securities if they have the ability to directly or indirectly profit from a securities transaction. The following are examples of indirect pecuniary interests in securities: Securities held by members of Employee s immediate family sharing the same household. Immediate family means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law. Adoptive relationships are included; Employees interests as a general partner in securities held by a general or limited partnership; and Employees interests as a manager/member in the securities held by a limited liability company. Employees do not have an indirect pecuniary interest in securities held by entities in which they hold an equity interest unless they are a controlling equity holder or they share investment control over the securities held by the entity. The following circumstances constitute beneficial ownership by Employees of securities held by a trust: Ownership of securities as a trustee where either the Employee or members of the Employee s immediate family have a vested interest in the principal or income of the trust; Ownership of a vested beneficial interest in a trust; and An Employee s status as a settlor/grantor of a trust, unless the consent of all of the beneficiaries is required in order for the Employee to revoke the trust. Exempt Transactions The following transactions are considered exempt transactions (not to be confused with exempt securities) and therefore do not require reporting under the Personal Security Transaction Policy: Any security transaction in an account over which the Employee does not have any direct or indirect influence or control. Purchases that are part of an automatic investment plan. 4 From time to time, the Compliance Officer may exempt certain transactions on a fully documented trade-by-trade basis, provided it is consistent with Rule 17j-1. Investm ents in Limited Offerings and Initial Public Offerings (IPOs) 5 No Employee shall acquire, directly or indirectly, any Beneficial Ownership in any limited offering or IPO without first obtaining prior approval of the Compliance Officer in order to preclude any possibility of their profiting improperly from their positions on behalf of a client. The Compliance Officer shall (a) obtain from the Employee full details of the proposed transaction (including written certification that the investment opportunit y did not arise by virtue of the Employees activities on behalf of a client; and (b) conclude, after consultation with a Portfolio Manager (who has no personal interest in the issuer of the limited offering or IPO), that no clients have any foreseeable interest in purchasing such security. A record of such approval by the Compliance Officer and the reasons supporting those decisions shall be 4 Automatic investment plan means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. An automatic investment plan includes a dividend reinvestment plan. 5 The term limited offering is defined as an offering that is exempt from registration under the Securities Act of 1933 pursuant to se ction 4(2) or section 4(5 ) or pursuant to Rules 504,505, or 506 of Regulation D. The term initial public offering means an offering of s ecurities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of sections 13 or 15(d) of the Securities Exchange Act of 1934. kept as required in the Records section of this Policy. Please refer to Compliance11 to complete the Limited Offering and IPO Request and Reporting Form. Restrictions on New Issues of Equity Securities ( New Issues ) 6 No Employee shall acquire, directly or indirectly, any Beneficial Ownership in any New Issue (including new issues of municipal bonds) without first obtaining prior approval of the Compliance Officer in order to preclude any possibility of their profiting improperly from their positions on behalf of a client. The Compliance Officer shall (a) obtain from the Employee full details of the proposed transaction (including written certification that the investment opportunity did not arise by virtue of the Employees activities on behalf of a client; and (b) conclude, after consultation with a Portfolio Manager (who has no personal interest in the issuer of the New Issue), that no clients have any foreseeable interest in purchasing such security. A record of such approval by the Compliance Officer and the reasons supporting those decisions shall be kept as required in the Records section of this Policy. FINRA Rule 5130 prohibits the sale of New Issues to any account in which a restricted person has a beneficial interest, except under certain situations. The term restricted person includes any person of an investment adviser who has the authority to buy or sell securities and an immediate family member of such a restricted person that materially supports, or receives materially support from, such person. Thus, all restricted persons of RHJ, including members of RHJ s investment personnel, are prohibited, in almost all circumstances except as noted in further detail below, from purchasing an NIES. The prohibitions on the purchase and sale of New Issues with respect to Rule 5130 do not apply to: 1) Issuer-Directed Securities , or those that are specifically directed by the issuer to persons that are restricted persons (i.e., directors), subject to certain conditions; 2) the account of a restricted person who is an existing equity owner of an issuer ( Anti-Dilution Provisions ), subject to certain conditions; and 3) StandBy Purchasers, or those who purchase and sell securities pursuant to a stand-by agreement subject to certain conditions. Employees are encouraged to review Rule 5130 and discuss such with the Compliance Officer prior to the purchase and/or sale of any New Issues. Reporting In order to provide RHJ with information to enable it to determine with reasonable assurance any indications of  scalping
